Citation Nr: 0943171	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to a combined rating in excess of 40 percent for 
residuals of a left knee injury.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision of the Newark, New Jersey Department of 
Veterans' Affairs (VA) Regional Office (RO) that continued a 
30% rating for the Veteran's left knee disability (but 
assigned the rating under Codes 5010-5261, for arthritis with 
limitation of extension, in place of the previous code 
designation, i.e., Code 5257, for subluxation and/or 
instability).  An interim rating decision in October 2007 
increased the rating for the Veteran's service-connected left 
knee disability to a combined 40%, based on a formulation of 
30% under Codes 5010-5260 (for arthritis with limitation of 
flexion) and 10% under Code 5261 (for limitation of 
extension), effective June 8, 2007.  The matter of 
entitlement to a rating in excess of 40 percent was before 
the Board in November 2008 and in May 2009, when it was 
remanded for additional development.  

In correspondence received in May 2009, the appellant appears 
to be raising a claim of service connection for a right hip 
disability as secondary to his service-connected left knee 
disability.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  


FINDING OF FACT

The Veteran's residuals of a left knee injury are manifested 
by X-ray confirmed arthritis, limitation of flexion to no 
less than 85 degrees, limitation of extension at no more than 
12 degrees, and no more than slight instability; ankylosis is 
not shown.  


CONCLUSION OF LAW

A combined rating in excess of 40 percent is not warranted 
for the Veteran's residuals of a left knee injury.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 
5003, 5010, 5257, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  June 2007, December 2008, and July 2009 RO 
letters provided the Veteran more than adequate notice.  He 
has not alleged any prejudice from a notice defect.

Regarding VA's duty to assist, the Veteran's available 
pertinent treatment records have been secured.  The RO 
arranged for VA examinations in August 2007 and January 2009.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the Veteran's claim.  

B.	Factual Background

Historically, the Veteran's STRs show that he injured his 
left knee in August 1970 and was placed on temporary 
restricted duty until October 1970.  A May 1971 rating 
decision granted service connection for left knee strain, 
rated 10 percent.  The Veteran underwent a medial 
meniscectomy in the early 1970s (the evidence is not clear 
whether it was in 1971 or in 1973).  A January 1999 rating 
decision increased the rating for the left knee disability to 
30 percent.  

The instant claim for increase was received in June 2007.  

A June 2007 letter from Dr. P. H. S. indicates that he was 
treating the Veteran for degenerative arthritis of the left 
knee; it was noted that the Veteran had arthritis, was 
experiencing significant pain, and would likely need a total 
knee replacement (TKR).  

A July 2007 private medical record from Dr. M. A. H. notes 
the Veteran was experiencing pain, swelling, stiffness, and a 
limp from his left knee disability.  On physical examination, 
he found a left antalgic gait, 12 degree flexion contracture 
(extension limited to 12 degrees), flexion to 100 degrees, 
marked medial and posteromedial pain, moderate patellofemoral 
crepitans, and small effusion; there was no finding of 
instability.  X-rays revealed advanced medial and anterior 
disease with bone-on-bone.  A left TKR was discussed.  

On August 2007 VA examination, the examiner found no evidence 
of left knee instability, weakness, dislocation/subluxation, 
locking, ankylosis, or clicking/snapping.  The examiner did 
note pain, stiffness, effusion, crepitus, and subpatellar 
tenderness.  It was noted the Veteran was able to stand for 
15 to 30 minutes, and able to walk 1 to 3 miles.  On physical 
examination, the Veteran's gait was antalgic.  Range of 
motion studies found flexion to 95 degrees (pain beginning at 
95 degrees), and extension to negative 10 degrees (extension 
limited to 10 degrees).  The meniscus was not surgically 
absent.  McMurray's test was positive.  X-rays revealed no 
evidence of acute fracture/dislocation, severe osteoarthritis 
with changes most pronounced medially, and moderate-sized 
joint effusion.  The diagnosis was left knee osteoarthritis.  
The examiner also reported that the occupational effect of 
the left knee disability was significant, resulting in the 
Veteran being assigned different duties.  

Pursuant to the Board's November 2008 remand, the Veteran was 
mailed a letter asking him to identify all sources of 
treatment he received for his service-connected left knee 
disability, as well as submit attached release forms for 
records of evaluation and treatment from Drs. P. H. S. and M. 
A. H. so that VA could obtain such records.  In December 
2008, the Veteran submitted releases for providers of 
treatment he received for atrial fibrillation and prostate 
cancer, with a notation that the treatment was "not related 
to appeal issue."  

On January 2009 VA examination, the Veteran complained that 
his pain was constant, on average a 10/10.  He also 
complained of clicking, buckling, and locking.  The examiner 
noted that the Veteran was able to perform his job duties 
despite the pain.  On physical examination, there was no 
joint line tenderness and no joint effusion; the Veteran's 
gait was normal.  Range of motion studies found flexion to 85 
degrees and extension to 0 degrees.  There was no evidence of 
fatigue, weakness, or lack of endurance.  McMurray's test was 
positive and the anterior drawer test was negative.  The 
diagnosis was moderate to severe degenerative osteoarthritic 
changes, with no evidence of fractures or dislocations.  

Pursuant to the Board's May 2009 remand, the Veteran was 
again mailed a letter asking him to identify all sources of 
treatment for his service-connected left knee disability, and 
submit attached release forms for records of evaluation and 
treatment from Drs. P. H. S. and M. A. H.  In August 2009 
correspondence, the Veteran indicated that there were no 
outstanding records from Drs. P. H. S. and M. A. H.  
Correspondence since the May 2009 remand indicates that the 
Veteran has not undergone a TKR, in large part due to his 
heart condition.  

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's service-connected left knee disability, 
residuals of a meniscectomy, encompasses associated 
degenerative changes and may be rated under Diagnostic Codes 
5258/5259 (for dislocated semilunar cartilage/symptomatic 
removal of semilunar cartilage) or alternatively under Codes 
5257 (for knee disability manifested by recurrent subluxation 
or lateral instability), 5010-5003 (for arthritis with less 
than compensable limitation of motion), 5260 (for limitation 
of flexion), 5261 (for limitation of extension), or for 
combinations of Code 5257 and 5010 or 5257 and 5260 and/or 
5261.  [Notably, the criteria under Codes 5258/5259 include 
restrictions of motion/instability, and those Codes may not 
be combined with Code 5257 and those pertaining to 
limitations of motion.  See 38 C.F.R. § 4.14.]  It is also 
noteworthy that Codes 5256 (for ankylosis of the knee) and 
5262 (for malunion/nonunion of tibia and fibula) do not 
apply, as such pathology is not shown.  

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension 
limited to 5 degrees or less warrants a 0 percent rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, 
and extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.  

Code 5257 provides a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  

Traumatic arthritis (established by X-ray findings) is rated 
as degenerative arthritis, and is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5010-5003.  
The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98 (August 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of the leg), may be assigned 
for disability of the same joint.  VAOPGCPREC 9-2004 
(September 2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.  

A close review of the record reveals no distinct period 
during which criteria for the next higher (50 percent) 
combined rating were met as to the Veteran's service-
connected left knee disability.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The current 40 percent combined rating for the  left knee 
disability is based on a formulation of 30 percent (the 
maximum) under Codes 5010-5260 for arthritis with limitation 
of flexion, and 10 percent under Code 5261 for limitation of 
extension.  As the disability is already rated 40 percent 
combined, the focus is on the criteria that would provide for 
(at least) the next higher combined rating.  Notably, rating 
under Codes 5258, 5259 would be of no benefit to the Veteran, 
as 20 percent is the maximum under Code 5258, and 10 percent 
is the maximum under Code 5259.  

During the appeal period the Veteran's left knee disability 
has been manifested by limitation of flexion to no less than 
85 degrees.  Under Code 5010-5260, such limitation warrants 
no more than a 10 percent rating.  Extension is not shown to 
have been limited at more than 12 degrees.  Under Code 5261, 
such limitation warrants no more than a 20 percent rating.  
See 38 C.F.R. § 4.7.  Notably, on both the August 2007 and 
the January 2009 VA examinations, McMurray's testing (for 
instability) was positive.  However, the examiner found no 
evidence of instability or subluxation on the August 2007 VA 
examination, and anterior drawer testing on January 2009 VA 
examination was negative.  Furthermore, in July 2007 Dr. M. 
A. H. reported there was no evidence of instability.  These 
findings reflect there has been slight (but not greater) 
subluxation/lateral instability throughout, warranting a 10 
percent (but not greater) rating under Code 5257.  Combining 
the maximum ratings warranted by the evidence for each 
component of the Veteran's service-connected left knee 
disability at any time during the appeal period under 
38 C.F.R. § 4.25, results in a rating that does not exceed 40 
percent.  Consequently, the Board finds that a combined 
rating in excess of 40 percent for the left knee disability 
is not warranted for any period of time on appeal.  
The Board has also considered whether referral of this matter 
for extraschedular consideration is indicated.  The symptoms 
of, and functional impairment due to, the Veteran's left knee 
disability shown by the record are entirely encompassed by 
the schedular criteria, and therefore those criteria are not 
inadequate.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).  Furthermore, nothing about the disability 
picture presented by the left knee disability suggests it is 
exceptional.  Significantly, in May 2009 correspondence, the 
Veteran indicated that he works as a salesman at a furniture 
store and that the job is ideal for his left knee disability 
because he is able to sit and still perform the duties of his 
job.  Consequently, referral for extraschedular consideration 
is not warranted.  


ORDER

A combined rating in excess of 40 percent for residuals of a 
left knee injury is not warranted.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


